Citation Nr: 1541988	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from April 2004 to December 2007.

This case comes to the Board of Veterans' Appeals (Board) from June 2011 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that granted service connection for PTSD and assigned an initial 10 percent rating, effective October 27, 2010, and denied entitlement to TDIU.  An August 2012 statement of the case increased the rating for PTSD to 30 percent, effective October 27, 2010.  In May 2015, the Board remanded the case for further development.  


REMAND

In the prior remand, the Board requested that the report of a May 2011 VA mental health examination, all records of Vet Center counseling by social worker B. M., and all other outstanding records of VA mental health evaluation and/or treatment since August 2014 be obtained and associated with the record.  The Board also requested that the Veteran be sent a letter requesting sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to mental health treatment that is not currently of record, and to specifically request that the Veteran furnish, or furnish authorization to obtain, all outstanding records from any private community psychiatric care centers or residence programs identified in the October 2010 authorization and as noted by clinicians in October 2013 treatment records.

The May 2011 VA examination report and additional treatment records from the Brockton and Providence VA Medical Centers were obtained.  In a June 2015 letter, VA asked the Veteran to submit an authorization to allow VA to obtain treatment records from the Vet Center and any private community psychiatric care centers or residence programs identified in the October 2010 authorization and as noted by clinicians in October 2013 VA treatment records.  The letter also advised her that she may obtain and send the records herself.  The Veteran did not reply.

The Board observes that the Veteran did not submit the necessary authorization to allow VA to request records from the Vet Center or any private community psychiatric care centers or residence programs.  However, the record indicates that the Veteran received psychiatric care primarily at those facilities.  Because of the potential importance of those records, with the Veteran's assistance, another attempt to obtain them should be made.  While on remand, updated VA treatment records should be obtained.  The record contains VA treatment records through February 2015.  Thus, any treatment records since that time should be obtained.  

As the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since February 2015.

2.  Ask the Veteran to submit authorization forms to allow VA to obtain records from the Vet Center and any private community psychiatric care centers or residence programs.  Obtain all adequately identified records.  The Veteran should also be informed that she can obtain and submit those records herself.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

